FIRST AMENDMENT TO SUBLEASE AGREEMENT This First Amendment to Sublease Agreement (the "First Amendment") is made effective this 3rd day of March, 2009 (the "Effective Date") by and between Data Center 101, LLC a limited liability company organized under the laws of the State of Ohio, or its assigns (“Sublandlord”), and iBeam Solutions, LLC a limited liability company organized under the laws of the State of Ohio, or its permitted assignee (“Subtenant”). Background Information Sublandlord and Subtenant entered into that certain Sublease Agreement dated February 10, 2009 (the "Sublease") for property located on the third floor (the "Premises") at 101 East Town Street, Columbus, Ohio 43215 (the "Property"). Agreement NOW THEREFORE, in consideration of the promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Sublandlord and Subtenant agree as follows: 1. Exhibit “A1” Drawing of Leased Premises is hereby attached and incorporated to Sublease Agreement and replaces Exhibit "A". 2. Exhibit “D1” is hereby agreed to and executed by Sublandlord and Subtenant. 3. Exhibit “01” is hereby incorporated and attached to Sublease Agreement. 4. Exhibit “F1” is hereby incorporated and attached to the Sublease Agreement and the service contracts are assigned to Subtenant. Except for the modifications set forth above, all other terms and conditions of the Lease remain unchanged and in full force and effect. Sublandlord and Subtenant hereby ratify, restate and reaffirm all of the terms and conditions of the Lease and their respective rights and obligations thereunder. IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day and year first above written. SUBLANDLORD: SUBTENANT: By: /s/ Chuck Maynard By: /s/ Eric V. Schmidt Its: Authorized Agent Its: President STATE OF OHIO COUNTY OF FRANKLIN BE IT REMEMBERED, that on this 3rd day of March, 2009, before me, the subscriber, a Notary Public in and for said County and State, personally appeared Chuck Maynard an Authorized agent of Data Center101, LLC who executed the foregoing instrument, and acknowledged such execution to be his and its free and voluntary act and deed for the uses and purposes mentioned therein. IN TESTIMONY THEREOF, I have hereunto signed my name and affixed my official seal on the day and year aforesaid. /s/ Regan A.
